Case 1:20-cv-01387-AJT-JFA Document 253 Filed 09/15/21 Page 1 of 4 PageID# 8433




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


  CENTER FOR WORKPLACE COMPLIANCE (f/k/a
  EQUAL EMPLOYMENT ADVISORY COUNCIL),

                  Plaintiff and Counterclaim Defendant,

            v.                                                  Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK),
  and DOE DEFENDANTS 1-10, INCLUSIVE,

                  Defendants and Counterclaimants.


                 STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

         The parties to this action have entered into a written binding agreement resolving their

 respective claims and counterclaims in this action. The parties’ written agreement provides for

 certain continuing obligations, regarding which they seek the Court’s agreement to retain

 jurisdiction for purposes of enforcing the parties’ agreement notwithstanding dismissal of the

 action with prejudice.

         NOW, THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is

 hereby STIPULATED and AGREED among all parties, and it is ORDERED by the Court, as

 follows:

         1.      Plaintiff and counterclaim defendant Center for Workplace Compliance dismisses

 with prejudice all of its claims in this action;

         2.      Defendants and counterclaimants Littler Mendelson, P.C., Theresa (Chris) Gokturk

 and Lance E. Gibbons dismiss with prejudice all of their counterclaims in this action;

         3.      All parties shall bear their own fees and costs incurred in the action; and
Case 1:20-cv-01387-AJT-JFA Document 253
                                    252 Filed 09/15/21
                                              09/09/21 Page 2 of 4 PageID# 8434
                                                                           8430




        4.      Notwithstanding the parties’ respective dismissals with prejudice, the Court retains

 jurisdiction for purposes of interpreting and/or enforcing the parties’ settlement.

        IT IS SO ORDERED.

 Dated: September 15
                  __, 2021                              ____________________________________
                                                        Anthony J. Trenga
                                                        United States District Judge

                                       WE ASK FOR THIS:

  September 9, 2021

  Respectfully submitted,

  By: /s/ Mark L. Krotoski                            By: /s/ John A. Burlingame
      /s/ J. Kevin Fee                                 John A. Burlingame (VSB No. 32694)
  Mark L. Krotoski (admitted pro hac vice)             Katie M. Horton (VSB No. 92567)
  J. Kevin Fee (VSB No. 88376)                         SQUIRE PATTON BOGGS (US)
  Jane W. Wise                                         2550 M Street NW
  Rachel E. Fertig                                     Washington DC 20037
  MORGAN, LEWIS & BOCKIUS LLP                          (202) 626 6871
  1111 Pennsylvania Ave. NW                            john.burlingame@squirepb.com
  Washington, DC 20004-2541
  (202) 739-3000 (telephone)                           David S. Elkins (admitted pro hac vice)
  mark.krotoski@morganlewis.com                        1801 Page Mill Road, Suite 110
  kevin.fee@morganlewis.com                            Palo Alto, California 94304
                                                       (650) 843-3378
  Thomas Y. Nolan (admitted pro hac vice)              david.elkins@squirepb.com
  1400 Page Mill Road
  Palo Alto, CA 94304                                  Joseph A. Meckes (admitted pro hac vice)
  (650) 843-4000 (telephone)                           Joseph P. Grasser (admitted pro hac vice)
  Facsimile: +1.650.843.4001 (telephone)               275 Battery Street, 26th floor
                                                       San Francisco, California 94111
  thomas.nolan@morganlewis.com                         (415) 954-0201
                                                       joseph.meckes@squirepb.com
  Attorneys for Plaintiff and Counterclaim             joseph.grasser@squirepb.com
  Defendant Center for Workplace Compliance




                                                  2
Case 1:20-cv-01387-AJT-JFA Document 253
                                    252 Filed 09/15/21
                                              09/09/21 Page 3 of 4 PageID# 8435
                                                                           8431




                                            Eleanor M. Hagan (admitted pro hac vice)
                                            4900 Key Tower 127 Public Square
                                            Cleveland, Ohio 44114
                                            (216) 479 8500
                                            eleanor.hagan@squirepb.com

                                           Attorneys for Defendants and
                                           Counterclaimants
                                           Littler Mendelson, P.C. and Theresa Gokturk



                                           By: /s/ Robert C. Gill
                                              Robert C. Gill (VSB No. 26266)
                                              robert.gill@saul.com
                                              Ian A. McLin, Esq. (VSB No. 92403)
                                              Saul Ewing Arnstein & Lehr LLP
                                              ian.mclin@saul.com
                                              1919 Pennsylvania Avenue, NW, Suite
                                              550
                                              Washington, D.C. 20006
                                              (202) 295-6605

                                           Attorneys for Defendant and Counterclaimant
                                           Lance E. Gibbons




                                       3
Case 1:20-cv-01387-AJT-JFA Document 253
                                    252 Filed 09/15/21
                                              09/09/21 Page 4 of 4 PageID# 8436
                                                                           8432




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of September 2021, the foregoing was served,

 via email, on all counsel of record.

                                                        /s/ John A. Burlingame
                                                        John A. Burlingame




                                             4
